PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/527,926
Filing Date: 30 Oct 2014
Appellant(s): Blanco et al.



__________________
14/527,926
For Appellant


EXAMINER’S ANSWER







November 2, 2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 1, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1 – 14 and 16 - 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Derry Shribman et al. (U.S. Patent Publication 20150067819) in view of Stevebizlib (Steve Cramer, UNCG). “Identifying NAICS (Industry) Codes (2013).” Online video clip. YouTube. 2 Jul 2013. Web. 19 Sept 2018 in view of Referencegroup. “ReferenceUSA SIC and NAICS code searches.” Online video clip. YouTube. 30 Dec 2010. Web. 19 Sept 2018.

With respect to claims 1 and 18, Shribman teaches:
A mediation layer gateway operable to provide an enterprise service bus that routes a plurality of communications within the system (see paragraphs [0179] and [0185], where a gateway is used to route communications and information within the system using servers);
A data storage system comprising a database (see paragraph [0258], where a database may store information in a server which is accessible via the internet);
A query server comprising a query processor operable to access and index data in the database, the query server communicatively coupled to the mediation layer gateway (see paragraph [0127], where a database is indexed); and 
An application server communicatively coupled to the mediation layer gateway, the application server comprising a processing device  (see paragraph [0038], where a processor is used, also see paragraph [0563], where the communications may comprise NAICS codes, also see paragraphs [0179] and [0185], where a gateway is used to route communications and information within the system using servers, also see paragraph [0375], and Fig. 51, where a gateway connects network elements over a WAN and LAN).

    PNG
    media_image2.png
    541
    609
    media_image2.png
    Greyscale

Shribman does not explicitly disclose a memory device in communication with the processing device, the memory device storing instructions that when executed by the processing device result in: receiving a search string at a business-type classification interface on first interactive user display generated by the application server, populating a search description input of a second interactive user display with the search string received at the first interactive user display, determining a search type associated with the search string based on a search type selection from a plurality of search types, initiating a search of the database for an entry matching the search string according to the search type, the entry having corresponding business-type classification data comprising: a brief classification description, an extended classification description, and an associated classification code, outputting the brief classification description and the extended classification description on the second 
However, Stevebizlib teaches:
a memory device in communication with the processing device, the memory device storing instructions that when executed by the processing device result in:
receiving a search string at a business-type classification interface on first interactive user display generated by the application server (see 3:12, where the North American Industry Classification System search page on the US Census Bureau website receives a search string or keyword search in 3 separate fields on the left side of the page (in this case, coffee was searched));
	populating a search description input of a second interactive user display with the search string received at the first interactive user display (see 3:14, where a search string input is received, and subsequent search descriptions are populated);
determining a search type associated with the search string based on a search type selection from a plurality of search types (see 3:14, where a search type was determined as associated with search string (coffee farm, coffee roasting, coffee shop, etc.));

outputting the brief classification description and the extended classification description on the second interactive user display based on receiving the corresponding business-type classification data from the database, wherein the business-type classification data received in response to the search is retrieved from the database by the query processor and passed through the mediation layer gateway (see 3:30, where a database is searched for a match of a search type, and the corresponding brief classification description (“Snack and Nonalcoholic Beverage Bars”), an extended classification description (“The U.S. industry comprises…”), and an associated classification code are displayed (“722515”), also (see 1:34, where the interactive display is generated by an application server (official US website) coupled to a mediation layer gateway (the databases that store all the data), and the business-type classification data received in response to the search is retrieved from the database by a query processor and passed through the mediation layer gateway)).
The combination of Shribman and Stevebizlib does not explicitly disclose:
presenting a confirmation request on the interactive user display; and 

However, Referencegroup teaches:
presenting a confirmation request on the interactive user display (see 3:26 and 3:28, where a classification code field for Non-profit is populated after receiving an affirmative response ‘DONE’); and 
populating a classification code field on an extended version of the first interactive user display with the associated classification code based on receiving an affirmative response to the confirmation request (examiner notes that applicant has failed to clarify what they mean as an extended version of the user display, therefore, examiner has given the broadest reasonable interpretation, see 3:26 and 3:28, where a classification code field is populated after receiving an affirmative response ‘DONE’).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shribman with the teachings of Referencegroup and Stevebizlib in order to provide more search functionality for NAICS information.

With respect to claim 2, Stevebizlib teaches:
wherein the search is initiated as a keyword search of one or more of brief classification descriptions and extended classification descriptions that include the search string in the database based on determining that the requested search type is 
the keyword search (see 3:12, where the North American Industry Classification System search page on the US Census Bureau website receives a search string or keyword 

	With respect to claim 3, Stevebizlib teaches:
wherein the search is initiated as an industry segment search that matches the search string in the database based on determining that the requested search type is the industry segment search (see 4:43, where a search may be initiated as an industry segment search).

With respect to claim 4, Stevebizlib teaches:
wherein the search is initiated as a code search that matches the search string in the database based on determining that the requested search type is the code search (see 1:34, where you can initiate the search as a keyword or code search).

With respect to claim 5, Stevebizlib teaches:
wherein the code search comprises one of: a Standard Industry Classification (SIC) code search, a North American Industry Classification System (NAICS) code search, and a numeric classification code search (see 3:12, where the North American Industry Classification System NAICS search page on the US Census Bureau website receives a search string or keyword search in 3 separate fields on the left side of the page (in this case, coffee was searched), also see 4:36, where you can search SIC codes on the OSHA Website).


based on multiple entries in the database matching the search string, creating a list of the business-type classification data corresponding to the matching entries (see 3:14, where a list of business type classification data corresponding to “coffee” are presented);
providing a selection interface to enable a user selection of one of the matching entries (see 3:14, where a user may click on one of the highlighted blue numbers to select a matching entity); 
and extracting the brief classification description, the extended classification description, and the associated classification code from the list of the business-type classification data based on the user selection of one of the matching entries (see 3:30, where a database is searched for a match of a search type, and the corresponding brief classification description (“Snack and Nonalcoholic Beverage Bars”), an extended classification description (“The U.S. industry comprises…”), and an associated classification code are displayed (“722515”)).

With respect to claim 7, Referencegroup teaches:
	wherein the selection interface is a drop-down box that defaults to an alpha-numerically ordered first entry of the matching entries and displays additional entries of the matching entries in response to a user-initiated drop-down request (see left column, for drop down boxes to display additional entries).



wherein the business-type classification data further comprises a classification guide defining classification separation examples between business types identified as being similar to a business type defined in the brief classification description (see 3:30, where the classification guide provides examples).

With respect to claim 9, Stevebizlib teaches:
instructions that when executed by the processing device result in: outputting the classification guide on the second interactive user display based on receiving the corresponding business-type classification data from the database and prior to receiving a response to the confirmation request (see 3:14, where a classification guide is displayed without confirmation).

With respect to claims 10 and 21, Stevebizlib teaches:
wherein the business-type classification data further comprises a list of additional product provisioning opportunities associated with a business type defined in the brief classification description (see 3:30, where the classification guide provides examples).

With respect to claims 11 and 22, Stevebizlib teaches:
instructions that when executed by the processing device result in: outputting the list of additional product provisioning opportunities on the interactive user display based on receiving the corresponding business-type classification data from the database (see 3:30, where the classification guide provides examples).

wherein the list of additional product provisioning opportunities is displayed in a portion of another interactive user display that remains visible as processing advances to subsequent input interfaces (see 3:30, where additional product opportunities are displayed).

With respect to claims 13 and 23, Referencegroup teaches:
instructions that when executed by the processing device result in: presenting a new search request option in combination with the confirmation request (see 3:28, where a new search request may be started in combination with previous information (previously entered in codes)); and
	clearing the brief classification description, the extended classification description, and the search string from the second interactive user display based on receiving an affirmative response to the new search request option (see 3:28, where you may use ‘Clear Fields’ to clear the search result and string information and start over).

With respect to claims 14 and 24, Stevebizlib teaches:
instructions that when executed by the processing device result in: providing a visual command to launch the business-type classification interface, wherein the visual command is located on a portion of another interactive user display that remains visible as processing advances to subsequent input interfaces (see 3:14, where the web page 

With respect to claim 16, Referencegroup teaches:
	wherein the business-type classification interface supports type-ahead searching (see 3:28, where you can lookup terms without knowing the full term).

	With respect to claim 17, Stevebizlib teaches:
wherein the search of the database includes searching for one or more of: exact string matches, partial string matches, and synonym matches (see 3:14, where the database search returns exact and partial string matches).












(2) Response to Arguments

Appellant argues: 
A.	“Appellant submits that the rejection [of claims 1-14 and 16-24 under 35 U.S.C. § 103(a) as allegedly being unpatentable over Shribman in view of Stevebizlib in view of Referencegroup] is in error, as Shribman in view of Stevebizlib in view of Referencegroup fails to teach or suggest all of the elements of the claims, and there is no reasonable motivation to combine Stevebizlib and Referencegroup,” (Appeal Brief, page 6).
Examiner disagrees. 
All of Appellant’s claim limitations are taught by the art of record and will be discussed in depth below. 
Additionally, it would be obvious to one of ordinary skill in the art to combine the teachings of Referencegroup with the teachings of Stevebizlib and Shribman in order to provide more search functionality for NAICS information. Paragraph [0556] and Fig. 5 of Shribman disclose a data retrieval system which includes clients and servers over the internet. Paragraph [0563] of Shribman specifically discloses that the system may use geolocation data sets and NAICS codes for searching. Since Shribman sets the framework for searching using geolocation and NAICS codes, both Stevebizlib (see frame 3:14 below) and Referencegroup (see frame 3:27 below) are used to show how the NAICS codes are organized and specifically how they may be searched.





    PNG
    media_image3.png
    884
    1330
    media_image3.png
    Greyscale

Referencegroup

    PNG
    media_image4.png
    717
    965
    media_image4.png
    Greyscale


Appellant argues: 
B.	“These general disclosures of Shribman are not linked to each other, and cannot reasonably be read as disclosing, “a mediation layer gateway operable to provide an enterprise service bus that routes a plurality of communications within the system,” (Appeal Brief, page 7).
Examiner disagrees. 
In paragraphs [0179] and [0185], Shribman teaches that a gateway is used to route communications and information within the system using servers, and a switch, that like an enterprise service bus, routes communications within the system. Appellant has failed to show what functionality the mediation layer gateway has that the gateway of Shribman does not teach.

    PNG
    media_image5.png
    311
    738
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    243
    740
    media_image6.png
    Greyscale

Appellant argues: 
C.	“The general disclosure of a database in the summary section of Shribman cannot reasonably be read as disclosing “a data storage system comprising a database” in the context of the other elements and limitations of claim 1,” (Appeal Brief, page 7).
Examiner disagrees. 
In paragraph [0258], Shribman discloses that a database may store information in a server which is accessible via the internet. Appellant has failed to show that the cited database does not disclose the claimed database, or that the claimed database has functionality not covered by the cited database.

    PNG
    media_image7.png
    349
    867
    media_image7.png
    Greyscale


Appellant argues: 
D.	“Paragraph [0127] of the background section of Shribman generally states that hash tables can be used in computer software for database indexing; however, this cannot reasonably be read as teaching of suggesting, “a query server comprising a query processor operable to access and index data in the database, the query server communicatively coupled to the mediation layer gateway,” (Appeal Brief, pages 7 – 8).
Examiner disagrees. 
In paragraph [0127], Shribman discloses hash tables which are used to compute an index, where hash tables are widely used in computer software and database indexing. Therefore, Shribman discloses that data is accessed and indexed in the database. As discussed above, paragraph [0179] of Shribman discloses that the gateway may be coupled to the DHCP server which is used to query for information. Paragraph [0039] discloses server systems run on processor systems.
Appellant has failed to claim functionality by the query server that is not taught by Shribman’s system of indexing databases using hash tables.

    PNG
    media_image8.png
    288
    866
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    306
    737
    media_image9.png
    Greyscale


Appellant argues: 
E.	“The various disclosures of Shribman are unrealated to each other and cannot reasonably be read as disclosing “an application server communicatively coupled to the mediation layer gateway, the application server comprising: a processing device,” (Appeal Brief, page 7).
Examiner disagrees. 
In Fig. 51, Shribman discloses an application server (#506), coupled to the mediation layer gateway (#512), the application server comprising a processing device (#504). A processor is described in paragraph [0038]; a gateway is used to route communications and information within the system using servers in paragraphs [0179] and [0185], where a gateway connects network elements over a WAN and LAN in paragraph [0375].

    PNG
    media_image2.png
    541
    609
    media_image2.png
    Greyscale

Appellant has failed to show how the claimed application server and mediation layer gateway differ from Shribman’s system.

Appellant argues: 
F.	“The Final Office Action is clearly reading more into this video frame than is reasonably disclosed by this webpage of the U.S. Census Bureau as displayed in the video frame. Neither Stevebizlib nor Referencegroup discusses any underlying details regarding how the webpages are generated and output. This video frame does not include any teaching with respect to a memory device in communication with a processing device or an application server,” (Appeal Brief, page 10).
Examiner disagrees. Appellant has failed to point out which of their claim language is not disclosed by the cited art with respect to the underlying components. In their instant specification paragraphs [0023] and [0025], Appellant discloses that the application server may include a processor that executes applications in a remote or distributed process center. Examiner interprets this distributed or remote system as equivalent to the official US website disclosed by Stevebizlib which is distributed over the internet.
Examiner also relies on Shribman (see Fig 51 below) to teach underlying components of memory devices (#508) in communication with processing devices (#501) over an application server (#506).

    PNG
    media_image2.png
    541
    609
    media_image2.png
    Greyscale

Appellant argues: 
G.	“The sequence of Stevebizlib from time 3:12 to 3:14 does not illustrate a first interactive user display and a second interactive user display with the search string received at the first interactive user display; rather this is a search with results of the search appearing on the same screen. Further, the display of results does not populate a “search description input of a second interactive user display with the search string received at the first interactive user display,” (Appeal Brief, page 10).
Examiner disagrees. 
In frame 3:12, Stevebizlib discloses that the user may search on a display of a website for “coffee” in the field that says, “Enter keyword or 2-5 digit code.” Therefore, examiner believes that the reference discloses “receiving a search string at a business-type classification interface on a first interactive user display generated by the application server.” See below.

    PNG
    media_image10.png
    775
    1166
    media_image10.png
    Greyscale

“populating a search description input of a second interactive user display with the search string received at the first interactive user display.” See below.

    PNG
    media_image11.png
    659
    984
    media_image11.png
    Greyscale

Appellant has failed to show how Stevebizlib’s search description input of a second interactive user display with the search string received at the first interactive user display does not teach the claimed feature.
Applicant argues:
H.	“The video frame of Stevebizlib at 3:14 is also cited as disclosing, “determining a search type associated with the search string based on a search type selection from a plurality of search types”, as recited in claim 1. There is no choice of different search types associated with a search string at 3:14 of Stevebizlib. While there may be an option to initiate different searches with respect to a 2002, 2007, or 2012 NAICS search, each of these searches is initiated through a different input box without a search type selection,” (Appeal Brief, page 11).
Examiner disagrees. In Stevebizlib, frame 3:15 shows the different types of “coffee,” that have been determined; “coffee farming,” “syrup,” “roasting,” “instant coffee,” etc. See below.


    PNG
    media_image12.png
    654
    968
    media_image12.png
    Greyscale

	Therefore, Appellant has failed to show how Stevebizlib does not teach searching based on different types.
Appellant argues:
I.	“To the extent that the NAICS keyword search screen of Stevebizlib is considered equivalent to the second interactive user display, it is clear that Stevebizlib at 3:30, does not output the brief classification description and the extended classification description on the second interactive user display, as the content of the window pane completely changes to replace the NAICS keyword search with the definition of a single record. Therefore, Stevebizlib at 3:30 fails to teach or suggest, “initiating a search of the database for an entry matching the search string according to the search type, the entry having corresponding business-type classification data comprising: a brief classification description, an extended classification description, and an associated classification code” (Appeal Brief, pages 11 - 12). 
Examiner disagrees. At 3:30, Stevebizlib shows that a database is searched for a match of a search type, and the corresponding brief classification description (“Snack and Nonalcoholic Beverage Bars”), and extended classification description (“The U.S. industry comprises…”), and an associated classification code are displayed (“722515”)). See below. Appellant has failed to show how these are not equivalent.

    PNG
    media_image13.png
    545
    814
    media_image13.png
    Greyscale

Appellant argues:
J.	“Further, Stevebizlib at 1:34 depicts an introduction to NAICS on the U.S. Census Bureau home webpage. The existence of the webpage cannot itself reasonably be read as necessarily teaching or suggesting, “where the interactive display is generated by an application server (official US website) coupled to a mediation layer gateway (the databases that store all the data), and the business-type classification data received in response to the search is retrieved from the database by a query processor and passed through the mediation layer gateway)”, (Appeal Brief, page 13).
Examiner disagrees. In their instant specification paragraphs [0023] and [0025], Appellant discloses that the application server may include a processor that executes applications in a remote or distributed process center. Examiner interprets this distributed or remote system as equivalent to the official US website distributed over the internet.

Appellant argues:
J.	“Since Stevebizlib is illustrating a general lookup tool of the U.S. Census Bureau, there would be no motivation to modify such a lookup tool to add the lookup approach of Referencegroup.” (Appeal Brief, page 15).
Examiner disagrees. 
It would be obvious to one of ordinary skill in the art to combine the teachings of Referencegroup with the teachings of Stevebizlib and Shribman in order to provide more search functionality for NAICS information. Paragraph [0556] and Fig. 5 of Shribman discloses a data retrieval system which includes clients and servers over the 

Appellant argues: 
K.	“There is no reasonable motivation to combine the teachings of the YouTube videos of Refereencegroup and Stevebizlib with Shribman” (Appeal Brief, pages 15 - 16).
Examiner disagrees.
It would be obvious to one of ordinary skill in the art to combine the teachings of Referencegroup with the teachings of Stevebizlib and Shribman in order to provide more search functionality for NAICS information. Paragraph [0556] and Fig. 5 of Shribman discloses a data retrieval system which includes clients and servers over the internet.  Paragraph [0563] of Shribman specifically discloses that the system may use geolocation data sets such as NAICS codes for searching. Since Shribman sets the framework for searching using geolocation and NAICS codes, both Stevebizlib (see frame 3:14 below) and Referencegroup (see frame 3:27 below) are used to show how the NAICS codes are organized and specifically how they may be searched.



Appellant argues: 
L.	“Claim 18 recites similar elements, and thus, the rejection of claim 18 should be reversed for at least the same reasons as provided for claim 1,” (Appeal Brief, page 16).
Examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Appellant argues: 
M.	“Claims 2-14, 16-17, and 19-24 depend respectively from allowable claims 1 and 18, and thus the rejection of claims 2-14, 16-17, and 19-24 should also be reversed,” (Appeal Brief, page 16).
Examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        





/RB/
Robert Beausoliel
SPE, Art Unit 2167

/Mary Jacob/Quality Assurance Specialist, TC2100
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.